Case 18-47773     Doc 14     Filed 01/31/19     Entered 01/31/19 13:05:25       Main Document
                                              Pg 1 of 8

                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 In re:                                        )
                                               )     Case No. 18-47773-659
 JANIE M. SANDERS,                             )     Chapter 13
 SSN: XXX-XX-5053                              )     Hearing Date: February 28, 2019 @ 11:00 a.m.
 Debtor(s)                                     )     Hearing Loc: Ctrm. Seven North
                                               )

                           FIRST AMENDED CHAPTER 13 PLAN

  1.1      A limit on the dollar amount of a secured claim,         ___ Included
           which may result in a partial payment or no              _X_ Not Included
           payment at all to the secured creditor.
  1.2      Avoidance of a judicial lien or nonpossessory,           ___ Included
           nonpurchase-money security interest.                     _X_ Not Included
  1.3      Nonstandard provisions set out in Part 5.                ___ Included
                                                                    _X_ Not Included

 Part 1.        NOTICES

 TO DEBTORS: This form sets out options that may be appropriate in some cases, but the
 presence of an option does not indicate that the option is appropriate in your circumstances or
 that it is permissible in the Eastern District of Missouri. Plans that do not comply with local
 rules and judicial rulings may not be confirmable.

 TO CREDITORS: Your rights may be affected by this plan. Your claim may be
 reduced, modified, or eliminated. You should read this plan carefully and discuss it with your
 attorney, if you have one in this bankruptcy case. If you do not have an attorney, you may wish
 to consult one. If you oppose the plan’s treatment, you or your attorney must file an objection to
 confirmation in accordance with the Eastern District of Missouri Local Bankruptcy Rule 3015.
 The Bankruptcy Court may confirm this plan without further notice if no objection to
 confirmation is filed. YOU MUST FILE A TIMELY PROOF OF CLAIM IN ORDER TO
 PARTICIPATE IN DISBURSEMENTS PROPOSED IN THE PLAN. CLAIMS SHALL
 SHARE ONLY IN FUNDS DISBURSED AFTER THE CHAPTER 13 TRUSTEE
 RECEIVES THE CLAIM.

 Part 2.        PLAN PAYMENTS AND LENGTH OF PLAN

 2.1    Plan Payments. Debtor is to make regular payments to the Chapter 13 Trustee as
 follows: (complete one of the following payment options)

    (A) $400.00 per month for 54 months.

    (B) $____________ per month for _______ months, then $__________ per month for
        _______ months, then $__________ per month for ________ months.
Case 18-47773      Doc 14     Filed 01/31/19     Entered 01/31/19 13:05:25     Main Document
                                               Pg 2 of 8

    (C) A total of $______.00 through __________, then $______ per month for __ months
    beginning with the payment due in ____________.

 2.2     Tax Refunds. Within fourteen days after filing federal and state income tax returns,
 Debtor shall provide the Chapter 13 Trustee with a copy of each return required to be filed
 during the life of the plan. The Debtor shall send any tax refund received during the pendency
 of the Chapter 13 case to the Trustee; however, Debtor may retain a portion of a tax refund to
 pay income taxes owed to any taxing authority for the same period as the refund. Debtor may
 also retain $1,250 for single filers or $1,500 for joint filers and refundable tax credits
 consisting of Earned Income Credit (EIC) and Additional Child Tax Credit, each year.

 2.3   Additional Lump Sums. Debtor shall send additional lump sum(s) consisting of
 _________, if any, to be paid to the Trustee.

 Part 3.          DISBURSEMENTS

 Creditors shall be paid in the following order and in the following fashion. Unless stated
 otherwise, the Chapter 13 Trustee will make the payments to creditors. All disbursements by the
 Trustee will be made pro-rata by class, except per month disbursements described below.
 However, if there are funds available after payment of equal monthly payments in paragraph 3.5
 and fees in paragraph 3.6, those funds may be distributed again to those same paragraphs until
 paid in full before distributing to the next highest paragraphs:

 3.1       Trustee. Pay Trustee a percentage fee as allowed by law.

 3.2     Executory Contract/Lease Arrearages. Trustee will cure pre-petition arrearage on
 any executory contract accepted in paragraphs 3.3(A) or (B) over the following period,
 estimated as follows:
   CREDITOR NAME                TOTAL AMOUNT DUE             CURE PERIOD (6 months or less)
                                                             Six months
 3.3       Pay the following sub-paragraphs concurrently:

   (A) Post-petition real property lease payments. Debtor assumes executory contract for real
   property with the following creditor(s) and proposes to maintain payments (which the Debtor
   shall pay) in accordance with terms of the original contract as follows:
   CREDITOR NAME                MONTHLY PAYMENT

    (B) Post-petition personal property lease payments. Debtor assumes executory contract
   for personal property with the following creditor(s) and proposes to maintain payments
   (which the Trustee shall pay) in accordance with terms of the original contract as follows:
   CREDITOR NAME                MONTHLY PAYMENT              EST MONTHS REMAINING
                                                                24 months
   (C) Continuing Debt Payments (including post-petition mortgage payments on real
   estate, other than Debtor's residence.) Maintain payments of the following continuing
   debt(s) in accordance with terms of the original contract with any arrearages owed at the time
   of filing to be cured in paragraph 3.5(A). Trustee shall make payments in the amount listed
   below or as adjusted by the creditor under terms of the loan agreement.
   CREDITOR NAME                MONTHLY PAYMENT

   (D) Post-petition mortgage payments on Debtor's residence. Payments due post-filing on

                                                  2
Case 18-47773     Doc 14     Filed 01/31/19     Entered 01/31/19 13:05:25       Main Document
                                              Pg 3 of 8

   debt(s) secured by lien(s) on Debtor(s) residence shall be paid at the monthly amount listed
   below (or as adjusted by creditor under terms of loan agreement) to:
   CREDITOR NAME                MONTHLY PAYMENT                       BY DEBTOR/TRUSTEE
   Carrington Mortgage                 $641.00                               Debtor

   (E) DSO Claims in equal installments. Pay pre-petition domestic support obligation arrears
   (not provided for elsewhere in the plan) in full in equal monthly installments over the life of
   the plan, estimated as:
   CREDITOR NAME                       TOTAL AMOUNT DUE               INTEREST RATE

 3.4     Attorney Fees. Pay Debtor's attorney $1,403.00 in equal monthly payments over 18
  months (no less than 12 months). Any additional fees allowed by the Court shall be paid
  pursuant to paragraph 3.6 below. [See procedures manual for limitations on use of this
  paragraph]

 3.5      Pay the following sub-paragraphs concurrently:
    (A) Pre-petition arrears on secured claims paid in paragraph 3.3. Pay pre-petition
   arrearage on debts paid under paragraphs 3.3(C) or (D) in equal monthly installments over the
   period set forth below and with the interest rate identified below, estimated as follows:
   CREDITOR NAME         TOTAL AMOUNT DUE              CURE PERIOD          INTEREST RATE
   Carrington Mortgage          $11,189.00              48 months                 0.00%

   (B) Secured claims to be paid in full. The following claims shall be paid in full in equal
   monthly payments over the period set forth below with 6.25% interest:
   CREDITOR              EST BALANCE DUE               REPAY PERIOD          TOTAL w/ INTEREST

   (C) Secured claims subject to modification. Pay all other secured claims the fair market
   value of the collateral, as of the date the petition was filed, in equal monthly payments over
   the period set forth below with 6.25% interest and with any balance of the debt to be paid as
   non-priority unsecured debt under paragraph 3.9(A), estimated as set forth below. If no
   period is set forth below for a claim to be paid under this paragraph, the claim will be paid
   over the plan length.
   CREDITOR              BALANCE DUE         FMV       REPAY PERIOD          TOTAL w/ INTEREST
   Metro Sewer Dist.       $4,048.28   $50,000.00         44 months                   44,722.00

   (D) Co-debtor debt paid in equal monthly installments. The following co-debtor claims(s)
   to be paid by Trustee or by the co-debtor as noted below. If paid by Trustee, such claim(s)
   shall be paid in equal monthly installments over the period and with interest as identified
   below:
   CREDITOR      EST BALANCE TRUSTEE/CO-DEBTOR            PERIOD         INTEREST RATE

    (E) Post Petition Fees and Costs. Pay any post-petition fees and costs as identified in a
   notice filed pursuant to Federal Rule of Bankruptcy Procedure 3002.1 as a supplement to an
   allowed claim or any other post-petition fees and costs which the Court allows and orders the
   Trustee to pay. Any such amounts shall be paid in equal monthly payments over the remainder
   of the plan duration and shall not receive interest.

 3.6     Additional Attorney Fees. Pay $1,500.00 of Debtor's attorney's fees and any
 additional Debtor's attorney's fees allowed by the Court.



                                                   3
Case 18-47773     Doc 14       Filed 01/31/19     Entered 01/31/19 13:05:25       Main Document
                                                Pg 4 of 8

 3.7       Pay sub-paragraphs concurrently:

   (A) Unsecured Co-debtor Guaranteed Claims. The following unsecured co-debtor
   guaranteed debt to be paid by Trustee or by the co-debtor as noted below. If paid by Trustee,
   pay claim in full with interest rate as identified below:
   CREDITOR NAME         EST TOTAL DUE           TRUSTEE/CO-DEBTOR         INTEREST RATE

   (B) Assigned DSO Claims. Domestic support obligation arrearages assigned to, or
   recoverable by, a governmental unit, will be paid a fixed amount with the balance to be owed
   by Debtor(s) after completion of the Plan, pursuant to §§ 507(a)(1)(B) and 1322(a)(4).
   Regular payments that become due after filing shall be paid directly by Debtor(s):
   CREDITOR              TOTAL DUE               TOTAL AMOUNT PAID BY TRUSTEE

  3.8    Priority Claims. Pay priority claims allowed under § 507 that are not addressed
  elsewhere in the plan in full, estimated as follows:
   CREDITOR NAME                        TOTAL AMOUNT DUE
   Missouri Dept. of Revenue            $1,421.53

  3.9    Pay the following sub-paragraphs concurrently:
    (A) General Unsecured Claims. Pay non-priority, unsecured creditors. Estimated total owed:
   $12,346.00. Amount required to be paid to non-priority unsecured creditors as determined by
   §1325(a)(4) hypothetical Chapter 7 liquidation calculation: $0.00. Amount required to be paid
   to nonpriority unsecured creditors as determined by §1325(b) calculation: $0.00. Debtor
   guarantees a minimum of $0.00 (Dollar amount or 100%) will be paid to non-priority
   unsecured creditors.

   (B) Surrender of Collateral. Debtor proposes to surrender the following collateral to the
   following creditor(s). (Choose one).
       X Any deficiency shall be paid as non-priority unsecured debt.
           The Trustee shall stop payment on the creditor's claim until such time as the creditor
       files an amended claim showing the secured and unsecured deficiency (if any) still owed
       after sale of the surrendered collateral.
   CREDITOR                                             COLLATERAL
   United Consumer Financial Svcs.                      Kirby Vacuum Cleaner

   (C) Rejected Executory Contracts/Leases. Debtor rejects the following executory
   contract(s) with the following creditor(s). Any balance will be paid as non-priority unsecured
   debt:
   CREDITOR                    CONTRACT/LEASE

 Part 4.         OTHER STANDARD PLAN PROVISIONS

 4.1     Absent a specific order of the Court to the contrary, the Chapter 13 Trustee, rather than
 the Debtor, will make all pre-confirmation disbursements pursuant to § 1326(a).

 4.2       All creditors entitled to pre-confirmation disbursements, including lease creditors, must
 file a proof of claim to be entitled to receive payments from the Chapter 13 Trustee.

 4.3      The proof of claim shall control the valuation of collateral and any valuation stated in
 the plan shall not be binding on the creditor.

                                                    4
Case 18-47773       Doc 14    Filed 01/31/19     Entered 01/31/19 13:05:25         Main Document
                                               Pg 5 of 8

 4.4    The Trustee, in the Trustee’s sole discretion, may determine to reserve funds for
 payment to any creditor secured by a mortgage on real estate pending filing of a claim.

 4.5       Any post-petition claims filed and allowed under § 1305 may be paid through the plan.

 4.6     Debtor is not to incur further credit or debt without the consent of the Court unless
 necessary for the protection of life, health or property and consent cannot be obtained readily.

 4.7      All secured creditors shall retain the liens securing their claims until the earlier of the
 payment of the underlying debt determined under non-bankruptcy law or discharge under
 § 1328. However, Debtor will request avoidance of non-purchase money liens secured by
 consumer goods as well as judicial liens which impair exemptions and said creditors will not
 retain their liens if the court enters an order granting Debtor's request to avoid the liens.

 4.8      Any pledged credit union shares or certificates of deposit held by any bank shall be
 applied to the amount owed such claimant.

 Part 5.          NONSTANDARD PLAN PROVISIONS

 Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A
 nonstandard provision is a provision not otherwise included in the Official Form or Local Form
 or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

 The following plan provisions will be effective only if there is a check in the box “included” in
 Part 1 of this Plan:

 5.1

 ________________________________________________________________________________
 ________________________________________________________________________________
 ______________________________________________________________________

 5.2

 ________________________________________________________________________________
 ________________________________________________________________________________
 ______________________________________________________________________

 Part 6.         VESTING OF PROPERTY OF THE ESTATE

 6.1       Title to Debtor's property shall re-vest in Debtor(s) upon confirmation.

 Part 7.         CERTIFICATION

 The debtor(s) and debtor(s) attorney, if any, certifies that the wording and order of the
 provisions in this Plan are identical to those contained in Official Local Form 13 of the
 Eastern District of Missouri, other than any Nonstandard Plan Provisions in Part 5.



                                                   5
Case 18-47773      Doc 14      Filed 01/31/19     Entered 01/31/19 13:05:25        Main Document
                                                Pg 6 of 8


 DATE: January 31, 2019                  DEBTOR:___/s/ Janie M. Sanders_______________
                                                     JANIE M. SANDERS


 DATE: January 31, 2019                         _____/s/ Rochelle D. Stanton__________
                                                Attorney for Debtor, Fed Bar #49641MO
                                                ROCHELLE D. STANTON, MO Bar #49641
                                                745 Old Frontenac Square, Ste. 202
                                                Frontenac, MO 63131
                                                (314) 991-1559
                                                (314) 991-1183 Fax
                                                rstanton@rochelledstanton.com




                                  CERTIFICATE OF SERVICE

 I certify that a true and correct copy of the foregoing document was filed electronically on
 January 31, 2019, with the United States Bankruptcy Court, and has been served on the parties in
 interest via e-mail by the Court's CM/ECF System as listed on the Court's Electronic Mail Notice
 List.


                                  CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing document was filed electronically
 with the United States Bankruptcy Court, and has been served by Regular United States Mail
 Service, first class, postage fully pre-paid, addressed to those parties listed on the Court's Manual
 Notice List and listed below on January 31, 2019.


 Internal Revenue Service
 P.O. Box 7317
 c/o Missouri Cases
 Philadelphia, PA 19101-7317

 Missouri Department of Revenue
 General Counsels Office
 P.O. Box 475, Mail Stop 202
 Jefferson City, MO 65105-0100

 United States Attorney
 111 So. Tenth Street
 20th Floor
 St. Louis, MO 63102

 AD Astra Recovery Services
 7330 W. 33rd St., Ste. 118
 Wichita, KS 67205

                                                   6
Case 18-47773      Doc 14       Filed 01/31/19     Entered 01/31/19 13:05:25   Main Document
                                                 Pg 7 of 8


 Capital One Bank
 P.O. Box 85015
 Richmond, VA 23285

 Capital One Bank
 6801 S. Cimarron Road
 Las Vegas, NV 89113
 Capital One Bank USA
 P.O. Box 85015
 Richmond, VA 23285

 Carrington Mortgage Services
 1600 Douglass RD
 Suites 100-200-A
 Anaheim, CA 92806

 Dept of Ed/Navient
 P.O. Box 9655
 Wilkes Barre, PA 18773

 First Premier Bank
 3820 N. Louise Ave.
 Sioux Falls, SD 57107-0145

 Metropolitan St. Louis Sewer District
 2350 Market Street
 Saint Louis, MO 63103

 NCB Management Services
 1 Allied Drive.
 Trevose, PA 19053

 Nordstrom/TD Bank
 13531 E. Caley Ave
 Englewood, CO 80111

 Randall Eliot Gusdorf
 9666 Olive Blvd Suite 211
 Saint Louis, MO 63132

 United Consumer Financial Serv
 865 Bassette Rd
 Westlake, OH 44145




                                                    7
Case 18-47773   Doc 14   Filed 01/31/19     Entered 01/31/19 13:05:25   Main Document
                                          Pg 8 of 8


          Sworn and executed under penalty of perjury this 31st day of January, 2019 at
 Frontenac, Missouri.

                                           ______/s/Rochelle Stanton_______________
                                           ROCHELLE D. STANTON, MO Bar #49641
                                           Attorney for Debtor, Fed.Bar #49641MO
                                           745 Old Frontenac Square, Ste. 202
                                           Frontenac, MO 63131
                                           (314) 991-1559/ (314) 991-1183 Fax
                                           rstanton@rochelledstanton.com




                                             8
